Citation Nr: 1714414	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-16 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left foot disability.

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1991 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2016, the Board remanded this matter for further development.  The matter has now returned for adjudication.

The Veteran stated in a November 2016 letter to the Board that his lower back pain and radiculopathy have worsened.  However, the issue of an increased rating for these conditions is not before the Board, and VA regulations effective March 24, 2015 require that all claims be filed on a standard form.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  If the Veteran wishes to seek an increased rating for his back, radiculopathy, or both, he may submit a claim on the standard form.  


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran's left knee disability is etiologically related to service.

2. The weight of the evidence is against a finding that the Veteran's left foot disability is etiologically related to service.

3. The weight of the evidence is against a finding that the Veteran's obstructive sleep apnea is etiologically related to service, and it was not caused or worsened by the Veteran's service-connected lower back disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.310 (2016).

2. The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.310 (2016).

3. The criteria for service connection for obstructive sleep apnea, to include as secondary to lower back disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Duties to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See August 2010 VA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the claims file.  These include a series of medical examinations from VA.  The Veteran has not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA examinations for left knee disability, left foot disability, and obstructive sleep apnea in October 2016.  The VA examiners reviewed the service treatment records, examined the Veteran, considered his complaints, provided a detailed report of his symptoms, and provided opinions supported by rationales.  These examinations are deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board previously remanded this case to obtain VA examinations.  As discussed above, the RO obtained three VA examinations.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A. Left Knee Disability

The Veteran's service entrance examination in August 1990 noted a history of a locking knee.  The examiner reported that this referred to knee pain in 1986, which the examiner stated was "not a problem" at enlistment.

In June 1991, the Veteran reported as part of an in-service dental examination that he had a history of knee pain.  The medical professional wrote "WNL" or within normal limits on the form.

The Veteran's February 1994 service treatment records recorded the Veteran's complaint of lower back pain and left leg pain.  The doctor reported that the pain was a shooting pain down the Veterans' left leg and into the foot with tingling.  The doctor diagnosed this pain as radiculopathy from the Veteran's lower back injury.

In June 2010, the Veteran reported to the VA Medical Center that he had episodic intermittent lower back pain with shooting pain and numbness down his left leg.

The Veteran underwent a Persian Gulf Exposure evaluation in July 2010.  The evaluation noted his back problems, but did not record a problem with the Veteran's knee.  

A radiologic report in November 2010 reported a large osteochondral defect in the left medial femoral condyle.  The report stated that possible etiologies included "microtrauma, AVN, or underlying rheumatologic disorder."  

An orthopedic surgery consult from December 2010 noted that the Veteran's knee pain "has become much worse over the last couple of months."  The Veteran reported occasional swelling, occasional sensation of catching, and that the knee gives out on occasion.  The Veteran reported no history of trauma or injury.

An MRI scan in February 2011 revealed an osteochondral defect, medial femoral condyles of the left knee.  The orthopedic doctor stated that the defect was of an indeterminate age.  

A June 2015 emergency care nurse noted that the Veteran complained of worsening lower back pain that radiates down both his legs and that he could not stand on his left foot.  The left foot appeared mildly swollen.

The Veteran was afforded a VA examination for his left knee in October 2016.  The examiner diagnosed the Veteran with an osteochondral lesion of the left knee.  The examiner opined that it was less likely than not that this osteochondral defect was related to service.  The examiner explained that there was no evidence of knee injury within service, and the leg pain that the Veteran felt while in service was most likely radiculopathy as diagnosed at that time.  

In a November 2016 letter to the Board, the Veteran stated that he "did complain about my knee while in the service and to the VA when I was discharged."  

Shedden element (1) is satisfied.  The Veteran has a current diagnosis of osteochondral defect as well as radiculopathy.  As the radiculopathy has already been separately service connected, it need not be discussed further.  

Shedden elements (2) and (3) have not been satisfied.  As the 2016 VA examiner reported, there is no documented in-service injury to or illness of the left knee or documented complaint of knee problems.  The Veteran did, however, complain about left leg pain, which broadly could encompass the knee.  However, even assuming that this leg pain satisfied Shedden element (2), there is no nexus between the Veteran's previous leg pain and his current osteochondral defect.  The 2016 VA examiner explained that the leg pain--characterized by shooting and tingling in the leg--was attributable to the separate diagnosis of radiculopathy, and was not connection to the Veteran's osteochondral defect.  This was further confirmed by the VA Medical Center records, which prior to November 2010, described the left leg pain as the shooting pain of radiculopathy.  The Veteran undoubtedly has leg pain from radiculopathy, but that condition has already been service connected and is not on appeal.  Shedden element (3) for an osteochondral defect has not been met.

The Veteran's statement that he complained about his knee is acknowledged.  This statement does not, however, weigh in favor of service connection because, as discussed above, the VA examiner concluded that the Veteran's complaints were related to the Veteran's service-connected radiculopathy.  As described above, the Veteran's radiculopathy is not on appeal and an increased rating for the radiculopathy cannot be considered at this time.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for left knee disability must therefore be denied.

B. Left Foot Disability

The Veteran's August 1990 service entrance examination noted abnormal feet with the explanation "APP mild".  

The Veteran's February 1994 service treatment records recorded the Veteran's complaint of lower back pain and left leg pain.  The doctor reported that the pain was a shooting pain down the Veterans' left leg and into the foot with tingling.  The doctor diagnosed this pain as radiculopathy from the Veteran's lower back injury.

The Veteran underwent a Persian Gulf Exposure evaluation in July 2010.  The evaluation noted his back problems, but did not record a problem with the Veteran's foot.

In another July 2010 VA Medical Center evaluation the Veteran reported pain shooting and stabbing to his feet that had been stable and present for eight years.

In a June 2015 VA Medical Center note the doctor identified left ankle pain and noted that gout was possible or a sprain was possible, although there was no history of injury.

The Veteran was afforded a VA examination in October 2016 for his foot.  The VA examiner diagnosed the Veteran with a large, left heel callous.  The examiner opined that the Veteran's callous was less likely than not incurred in or caused by service because there was no record of a callous in service and the foot complaints that did happen in service, i.e. numbness in his feet, were due to his radiculopathy.

Shedden element (1) is satisfied.  The Veteran has been diagnosed with a callous on his foot.  The Veteran also has radiculopathy in his foot, but as discussed above as the radiculopathy has already been separately service connected, it need not be discussed further.

Shedden elements (2) and (3) have not been met.  As the 2016 VA examiner reported, there is no documented in-service injury to or illness of the left foot or documented complaint of foot pain.  The Veteran did complain about foot numbness; however, even assuming that this numbness satisfied Shedden element (2), there is no nexus between the Veteran's previous foot numbness and his current callous.  The 2016 VA examiner explained that the numbness was due to the separate diagnosis of radiculopathy, and that there was no connection to the Veteran's callous.  This was further confirmed by the VA Medical Center records, which prior to November 2010, described the left foot pain as the shooting pain of radiculopathy.  The Veteran undoubtedly has foot pain from radiculopathy, but that condition has already been service connected and is not on appeal.  Shedden element (3) for a callous has not been met.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for left foot disability must therefore be denied.

C. Obstructive Sleep Apnea

The Veteran's service treatment records are silent for complaints or symptoms of sleep impairment.  The Veteran was diagnosed with obstructive sleep apnea in 2010 after a sleep study at a VA Medical Center.  

The Veteran received a VA examination in July 2016 for obstructive sleep apnea.  The examiner opined that the Veteran's apnea was less likely than not affected by the Veteran's service-connected back condition.  The examiner explained that the Veteran's sleep apnea most likely related to his weight, gender and age.  The examiner further explained that obstructive sleep apnea is typically caused by a collapse of the throat causing a blockage.  The Veteran's lumbar spine injury was in a different anatomical area and had a different pathology from his apnea.  The examiner searched the literature and found that obstructive sleep apnea can cause or worsen pain and low back pain can impair sleep, but a lumbar spine condition would not cause or worsen sleep apnea.  

In his November 2016 letter to the Board, the Veteran wrote that his wife has complained for years of his snoring and that "as this [back] pain has gotten worse over the years I have developed sleep apnea."  

Shedden element (1) is satisfied as the Veteran has been diagnosed with obstructive sleep apnea.  However, Shedden element (2) is not satisfied.  There is no in-service event in the service records and the Veteran has not alleged an in-service event.  Therefore, direct service connection cannot be established.

The Veteran does, however, allege that his lower back pain caused or worsened his sleep apnea.  The Veteran is competent to report observable symptoms of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, "[t]he Board is not required to accept all lay statements as definitive proof of a service-connection claim."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  In this case the Veteran was doing more than reporting symptoms of sleep apnea; he was reporting his opinion as to the etiology of the disease.  The Veteran does not have specialized medical training and did not rely on any medical literature for his opinion.  The VA examiner on the other hand, has specialized medical training, cited to medical literature and explained why the Veteran's lower back condition would not have caused or worsened obstructive sleep apnea.  For these reasons the Board weighs the examiner's opinion more heavily and finds that the weight of the evidence is against secondary service connection.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for obstructive sleep apnea, including secondary service connection, must therefore be denied.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


